Citation Nr: 9921219	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-54 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased evaluation for service connected 
low back syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to February 
1968 and from April 1970 to May 1974.  The record reflects 
another period of active service, but it has not been verified.

In July 1986, the St. Petersburg, Florida, Regional Office (SPRO) 
granted entitlement to service connection for low back syndrome 
assigning a 10 percent rating, but denied entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
After appellate review in December 1986, the Board of Veterans' 
Appeals (Board) also denied entitlement to service connection for 
degenerative disc disease of the lumbar spine.

This matter came before the Board on appeal from a November 1990 
rating decision from the SPRO that denied a rating in excess of 
10 percent for service-connected low back syndrome.  In July 
1992, the Board remanded the case for further development and to 
determine whether new and material evidence had been submitted to 
warrant reopening of a claim of entitlement to service connection 
for degenerative disc disease of the lumbar spine.  Because of 
the veteran's residence, the case was transferred to the Atlanta, 
Georgia, Regional Office (ARO).

In December 1992, the ARO confirmed the 10 percent rating for 
service-connected low back syndrome and found that no new and 
material evidence had been submitted to warrant reopening of the 
claim for entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

In November 1993, the Board again remanded the case, in part to 
have a VA examiner comment on the causal relationship, if any, 
between low back syndrome and degenerative disc disease of the 
lumbar spine.  Pursuant to the remand, an opinion dated in August 
1994 was obtained.  A VA examination was scheduled for December 
1995, for which the veteran failed to report.  Subsequently, a 
March 1996 rating decision continued the prior denials.

In November 1997, the Board again remanded the case.  The veteran 
did not report for scheduled examinations in January 1998, and 
the case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was scheduled for and notified of, but 
inexplicably failed to report to, VA examinations in January 1998 
in conjunction with his claims of entitlement to an increased 
evaluation for service connected low back syndrome, and whether 
new and material evidence had been submitted to reopen a claim 
for service connection for degenerative disc disease of the 
lumber spine.


CONCLUSION OF LAW

Because the veteran failed without good cause to report for the 
VA examinations scheduled in conjunction with his claim for an 
increased disability rating and for reopening of a previously 
denied claim, these claims must be denied.  38 C.F.R. § 3.655(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  As discussed above and 
below, the Board has remanded this appeal twice to obtain 
additional development of the evidence.  Development has been 
unsuccessful due to the veteran's failure to respond to requests 
for additional information or to report for examinations.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In its July 1992 remand, the Board asked the regional office to 
obtain examinations by VA specialists in orthopedics and 
neurology to ascertain whether the veteran's degenerative disc 
disease of the lumbar spine was causally related to his service-
connected low back syndrome.  The examiners were asked to conduct 
special studies as necessary and to correlate all diagnostic 
studies and furnish an opinion with complete rationale.  Although 
the ARO complied with the Board's remand and furnished the claims 
file to the examiner directing the examiners to review it, the 
ARO's request for examination did not instruct the examiners to 
provide an opinion on the causal relationship, if any, between 
low back syndrome and degenerative disc disease of the lumbar 
spine.  Moreover, the physician who conducted the examination did 
not indicate that she had reviewed the claims folder, and did not 
provide an opinion with respect to the causal relationship 
between the two disabilities.  Pursuant to the November 1993 
remand, the physician provided an opinion dated in August 1994 
addressing the possible onset of the degenerative disc disease 
and degenerative changes in the spine, but again did not address 
the possible causal relationship.  The veteran failed to report 
for a VA examination scheduled in December 1995.

In November 1997, the Board determined that the evidence was 
inadequate for proper adjudication of the veteran's claims.  
Accordingly, the case was again remanded in order to obtain VA 
orthopedic and neurologic examinations.  These examinations were 
scheduled in January 1998.  The veteran was notified and did not 
report for the examinations.  In June 1998, the ARO sent a letter 
to the veteran's address of record inquiring as to whether the 
veteran would now be willing to report for examinations.  The 
veteran did not respond.  The ARO then contacted the veteran's 
representative and asked him to contact the veteran by telephone 
to see if the veteran was willing to report for VA examinations.  
In July 1999, the representative responded that the veteran had 
not been located; he did not respond to correspondence sent to 
his last known address of record, and efforts to obtain his 
telephone number were also unsuccessful.  

The record does not contain any indication that the veteran 
notified VA or his representative of the reason for his failure 
to report for the examinations.  Significantly, there is no 
evidence that the veteran failed to receive the notice of the 
January 1998 examinations.  The Board concludes that the veteran 
was informed of these VA examinations and that he simply failed 
to report for them.  The veteran has claims for an increased 
disability evaluation and to reopen a previously denied claim 
pending on appeal before VA, but he has not attempted to notify 
VA or his representative of his whereabouts.  

When entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination or 
reexamination, claims for an increased disability evaluation and 
for reopening of a previously denied claim shall be denied.  38 
C.F.R. § 3.655(a), (b) (1998).  The veteran has inexplicably 
failed to report for at least one set of VA examinations, the 
notification of which was clearly sent to his last known address, 
and which had been scheduled to determine his entitlement to the 
two claims at issue.  Consequently, the Board has no alternative 
but to deny the veteran's claims for reopening of service 
connection for degenerative disc disease, lumbar spine, and of 
entitlement to an increased rating for his service-connected low 
back syndrome.


ORDER

The appeal is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

